El Juez Presidente Señor del Toro,
emitió la opinión dei tribunal.
Estos casos se originaron a virtud de denuncias presen-tadas por Marcelino Santiago y José S. Dávila contra Juan Cruz Santiago porque en 12 y 14 de enero de 1929 en San-turce, San Juan, ilegal, maliciosa y voluntariamente, expidió e hizo circular dos cheques, uno de diez dólares, del Banco Territorial y Agrícola, librado cash y firmado por Rufino Ruiz, que cambió en el establecimiento de Francisco Betan-court, Avenida Borinquen, 19, Santurce, a sabiendas de que era falso, obteniendo su importe de Betancourt y defraudán-dole así en la expresada suma; y otro de nueve dólares, del Banco Comercial de Puerto Rico, firmado por Rufino Díaz, que cambió en el cafetín “El Rialto”, Parada 43, Santurce, de Hipólito González, a sabiendas de que era falso, obte-niendo su importe de González y defraudándolo así en la in-dicada suma. Contienen las denuncias las frases usuales de “valiéndose de falsas y fraudulentas simulaciones.”
El acusado excepcionó ambas denuncias y su excepción fué declarada sin lugar. Llamados los casos para juicio y practicada la prueba del fiscal, el acusado pidió que se le ab-solviera perentoriamente. No accedió la corte. No intro-dujo prueba el acusado y la corte dictó sentencias imponién-dole por cada delito tres meses de cárcel.
En apelación insiste el acusado en que la corte de distrito erró al considerar suficientes las denuncias. Sostiene que no aducen hechos constitutivos de materia delictiva, ni menos del delito de falsa representación.
No estamos conformes. ¿Qué mayor falsa representación *473que presentar como genuinos cheques que constan al que los presenta que son falsos? jY qué otro fraude más claro que obtener de una persona inocente dinero a virtud de tal falsa representación? No se necesita que la denuncia exprese que el acusado dijo al perjudicado que el cheque era g’enuino y logró convencerlo de ello. El acto de la presentación del cheque para su canje, es superior al dicho, y lo comprende iodo en sí mismo.
Tampoco era necesario expresar más detalladamente la referencia a los bancos que las denuncias contienen. Los bancos no fueron las personas perjudicadas. Estas fueron Francisco Betancourt e Hipólito González, que están perfec-tamente identificados.
No era necesario por último que se alegara que la firma de Rufino Ruiz y Rufino Díaz que aparecían en los cheques oran falsas. Lo que se necesitaba expresar como se expresó era que los cheques eran falsos y el acusado sabiendo que lo eran los presentó a los perjudicados como genuinos y logró defraudarlos en su importe al obtener de ellos que se los hi-cieran efectivos.
No debe perderse de vista, además, que se trata de de-nuncias, no de acusaciones formuladas por un fiscal.
En virtud de todo lo expuesto y visto el caso de El Pueblo v. Muñoz, 22 D.P.R. 383, deben confirmarse las sentencias recurridas.
El Juez Asociado Señor Texidor no intervino. -